 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MELISSA MALKIEWICZ,                                No. 2:18-cv-1774-EFB P
11                       Plaintiff,
12            v.                                         ORDER
13    SOLANO COUNTY JAIL,
14                       Defendant.
15

16

17          Plaintiff, a county inmate proceeding without counsel, seeks leave to proceed in forma

18   pauperis. ECF No. 5. Her application (and prisoner trust fund account statement) make the

19   showing required by 28 U.S.C. § 1915(a)(1). Accordingly, plaintiff’s request to proceed in forma

20   pauperis is granted. By separate order, the agency having custody of plaintiff will be directed to

21   forward payments from his account to the Clerk of Court each time the amount in the account

22   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

23                                         Screening Requirements

24          The court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

26   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

27   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

28   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
                                                        1
 1           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 3   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 4   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 5   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 6   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 7   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
 8   has an arguable legal and factual basis. Id.
 9           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
12   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
14   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
15   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
16   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
17   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
18   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure 1216 (3d
19   ed. 2004)).
20           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
22   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
23   that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
25   under this standard, the court must accept as true the allegations of the complaint in question,
26   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
27   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969).
                                                         2
 1                                              Screening Order
 2          Plaintiff alleges that, while incarcerated at the Solano County Jail, she has been assigned
 3   to an area where the showers and bathrooms have black mold. ECF No. 1 at 3. She claims that
 4   exposure to mold has caused her chest pain, headaches, and bloody noses. Id. Plaintiff notes that
 5   she has put in sick calls to address these symptoms and has been told by unnamed medical staff
 6   that nothing is wrong with her. Id.
 7          The only defendant listed in this suit is the Solano County Jail which is not a viable
 8   defendant in a section 1983 action. See, e.g., United States v. Kama, 394 F.3d 1236, 1239 (9th
 9   Cir. 2005) (“[M]unicipal police departments and bureaus are generally not considered 'persons'
10   within the meaning of section 1983.”). If this lawsuit is to proceed, plaintiff must name a proper
11   defendant. Additionally, plaintiff must allege facts showing that any named defendant(s) was
12   aware of and disregarded an excessive risk to her health and safety. See Farmer v. Brennan, 511
13   U.S. 825, 837 (1994) (“[A] prison official cannot be found liable under the Eighth Amendment
14   for denying an inmate humane conditions of confinement unless the official knows of and
15   disregards an excessive risk to inmate health or safety; the official must both be aware of facts
16   from which the inference could be drawn that a substantial risk of serious harm exists, and he
17   must also draw the inference.”).
18                                              Leave to Amend
19          Plaintiff shall have an opportunity address the deficiencies in her complaint by way of
20   amendment. She is cautioned that any amended complaint must identify as a defendant only
21   persons who personally participated in a substantial way in depriving her of her constitutional
22   rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the
23   deprivation of a constitutional right if he does an act, participates in another’s act or omits to
24   perform an act he is legally required to do that causes the alleged). Plaintiff may also include any
25   allegations based on state law that are so closely related to her federal allegations that “they form
26   the same case or controversy.” See 28 U.S.C. § 1367(a).
27          The amended complaint must also contain a caption including the names of all defendants.
28   Fed. R. Civ deprivation. P. 10(a).
                                                         3
 1             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 2   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may she bring multiple, unrelated
 3   claims against more than one defendant. Id.
 4             Any amended complaint must be written or typed so that it so that it is complete in itself
 5   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 6   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 7   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 8   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 9   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
10   1967)).
11             Any amended complaint should be as concise as possible in fulfilling the above
12   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
13   background which has no bearing on her legal claims. She should also take pains to ensure that
14   her amended complaint is as legible as possible. This refers not only to penmanship, but also
15   spacing and organization. Plaintiff should carefully consider whether each of the defendants she
16   names actually had involvement in the constitutional violations she alleges. A “scattershot”
17   approach in which plaintiff names dozens of defendants will not be looked upon favorably by the
18   court.
19                                                  Conclusion
20             It is, therefore, ORDERED that:
21             1.     Plaintiff’s application to proceed in forma pauperis (ECF No. 5) is GRANTED;
22             2.     Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
23                    in accordance with the notice to the custodial agency filed concurrently herewith;
24             3.     Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend within
25                    thirty days of service of this order; and
26   /////
27   /////
28   /////
                                                          4
 1         4.     Plaintiff is cautioned that failure to comply with this order may result in dismissal
 2                of this action for failure to prosecute.
 3   Dated: May 9, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
